Detailed Office Action
The communication dated 5/24/2019 has been entered and fully considered.
Claims 1-9 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
Although the applicant submitted an ISR they did not submit an IDS.  Any references that the applicant wished to be printed on a future patent must be submitted by IDS; this includes references cited in the specification.
Specification
The specification and claims are objected to because the font used has many places where the letters overlap with each other or spacing is highly inconsistent.  The claims have the same issues.  The Examiner highlights just a few of the issues below.

    PNG
    media_image1.png
    43
    137
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    30
    108
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    28
    291
    media_image3.png
    Greyscale

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
In claim 1 step (d) the applicant uses a comma instead of a decimal point.
In claim 8 the degree sign in front of SR is misplaced.  The term percent should be one word.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for part of the range of 3-30% in step (b), does not reasonably provide enablement for the lower part of the range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  In claim 1 step (b) it is stated that the primary fines content of the pulp is 3-30%.  The pulp is subjected to fractionation which raises the fine content of one steam to 10% to 90%.  The applicant states that the fines depleted pulp is 3 to 8%.  How could an original pulp of 3% fines be subject to fractionation which removes fines to a high fines pulp form a depleted pulp with 3% fines? The lower part of the range of 3-30% conflicts with the 3-8% range of the fractionated pulp.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low energy" in claim 1 is a relative term which renders the claim indefinite.  The term "low energy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what energy values are considered low by the applicant.
In claim 1 the applicant claims step (a) which cooks and bleached biomass.  However, in step (b) the applicant claims selecting and directing “a cellulosic material”.  It is not clear how the cellulosic material of step (b) relates to the cooked and bleached biomass of step (a).  The claim is drafted in such a way that it appears step (a) can be independent of step (b).
In claim 1 step (b) the applicant claims “fiber length”.  It is not clear what type of fiber length average the applicant is referring to (i.e. length weighted weight weighted).  For the purpose of examination the Examiner interprets the average fiber length as length weighted.
Claim 1 recites the limitation "the selected material" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other fraction stream" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
In step (d) the applicant claims separating one stream with the high primary fines content material fraction obtained in step (c).  It is not clear if the applicant is attempting to claim a 
In step (g) the applicant claims separating one stream with lower primary fines content material fraction obtained in step (c).  It is not clear if the applicant is attempting to claim a second separating step.  Step (c) itself produces 2 streams a high fines stream and a low fines stream.
Claim 1 recites the limitation "the high-primary fines content material" in line 13.  
There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "this stream" in line 17.  
There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other fraction stream" in line 25.  
There is insufficient antecedent basis for this limitation in the claim.
In claim 1 step (f) the applicant recites “common cellulosic pulp material”.  There are a multitude of pulp materials from softwoods to hardwoods with a vast amount of different properties.  It is not clear what the Examiner should interpret as “common cellulosic pulp”
In claim 1 step (g) the applicant claims a mass amount of fines of 3 to about 8%.  It is not clear if the applicant means mass of fines as a percentage of total cellulosic pulp or mass of fines of the whole suspension (i.e. including water).
In claim 1 step (g) the applicant claims a SR reduction and a water retention reduction.  It is not clear what this reduction is in relationship to.    For the purpose of examination the Examiner interprets it in relation to the original pulp of step (b).
In claim 1 step (h) the applicant claims “dry common pulp”.  It is not clear what pulp the applicant is referring to or what drying level is used.

In claim 2 the applicant claims semi-bleached cellulose, unbleached cellulose and recycled fibers.  This conflicts which step (a) which is a virgin bleached cellulose.
In claim 3 the applicant states it further includes the step (d).  It is not clear what the applicant is trying to claim in this instance.  Why would the independent claim need to further include the step already disclosed therein?
In claim 4 the applicant claims a fiber fraction directed to step e) for production of cellulose.  This step is unclear as step (e) s a thickening step and the step does not produce cellulose.
In claim 5 the applicant stated the nanocellulose production process of step (c).  However, the nanocellulose production process is steps (e) and (f).  Further the applicant already claims a thickening range and that thickening range is different than this thickening range.  It is not clear if the applicant is trying to claim additional thickening or not.
In claim 7 the applicant claims refining energy of step (c).  However, step (c) is a fractionating step.
In claim 8, the applicant claims an enzymatic treatment is associated with NFC production.  It is not clear what the applicant means by “associated with”.  Does this require the enzyme treatment to be during production or can it be before or after.  Further the applicant appears to make this step optional by using the word “may”.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0000856 KAJANTO et al., hereinafter KAJANTO, in view of World of Market Pulp by NANKO et al., hereinafter NANKO, and Chemical Pulping by GULLICHSEN, hereinafter GULLICHSEN.

NANKO discloses bleached hardwood Scandinavian birch pulp has 4.78 Britt Jar fines (200 mesh) and an average fiber length of 0.9910 length LW which falls within the claimed range [pg. 194 Figure].  At the time of the invention it would be obvious to use one known hardwood pulp for another known hardwood pulp absent evidence of unexpected results.  The person of ordinary skill in the art would be further motivated to do so by NANKO to do so to because the pulp refines easy and has high brightness, cleanliness and uniformity [pg. 194 appropriate applications].
KAJANTO discloses that the pulp is fractionated into a high fines portion and a low fines portion [0046].
KAJANTO discloses that the high fines portion is thickened [0047].  At the time of the invention it would be obvious to optimize the degree of thickening (concentration/consistency of the fines) absent evidence of unexpected results.  KAJANTO discloses that the high fines portion is converted into nanocellulose by any known matter which includes refining [0047].  The person of ordinary skill in the art would expect the intended result of decreased energy as small cellulose fibers (fines) require less energy to be broken apart into nanocellulose.
KAJANTO does not state the consistency of the fines after the screening separation process.  However, GULLICHSEN states that screening should occur at 1-3% consistency which would abut with the instant claimed range [pg. 280 par. 4].  At the time of the invention it would be obvious to the person of ordinary skill in the art to apply the known screening consistency range to the screening process of KAJANTO.  The person of ordinary skill in the art would 
KAJANTO gives a large range of fines removal of 10 to 100% removal of the fines which overlaps with the claimed range [0013].  Given 100 grams of pulp at 4.78 % fines a 10% removal would be 0.48 grams fines.  At 100% removal efficiency the fines depleted pulp would have 4.3% fines which falls within the claimed range (4.78-0.48)/(100-0.48).  However, any screening system is not 100% efficient therefore some long fibers would be expected to go with the fines [GULLICHSEN pg. 284 last par].  This would raise the total fines content of the low fines fraction (because some long fibers went with fines fraction); however, the fraction would still be below the original fine content of 4.78%.  The person of ordinary skill in the art would expect the removal of fines to reduce SR and increase water retention (the examiner notes these are both intended results).
The low fines fraction of KAJANTO is stated to be made into paper not a dry market pulp.  However, NANKO shows that it is known to make pulp into market pulp to be sold to another producer to make the final product.  At the time of the invention it would be obvious to dry the fractionated pulp of KAJANTO to make a market pulp.  The person of ordinary skill in the art would be motivated to do so because pulp manufactures can either be integrated or not.  Non-integrated manufactures need market pulp from a pulping company.  Converting the pulp into a market pulp allows for it to be shipped to other users and producers.
As for claim 6, KAJANTO uses a screening system to fractionate the fines [0046].

As for claims 7 and 9, the enzymatic treatment is optional.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/            Primary Examiner, Art Unit 1748